EXHIBIT 10.1

AMENDMENT NO.1 TO INVESTOR RIGHTS AGREEMENT AND WAIVER

THIS AMENDMENT NO. 1 TO INVESTOR RIGHTS AGREEMENT AND WAIVER (this “First
Amendment”) is made and entered into as of July 10, 2007, by and among
(i) Liberman Broadcasting, Inc., a Delaware corporation (the “Company”),
(ii) OCM Principal Opportunities Fund III, L.P., a Delaware limited partnership,
OCM Principal Opportunities Fund IIIA, L.P., a Delaware limited partnership, OCM
Opps Broadcasting, LLC, a Delaware limited liability company (“Opps
Broadcasting”), and OCM Principal Opportunities Fund IV AIF (Delaware), L.P., a
Delaware limited partnership (each an “Oaktree Fund” and collectively,
“Oaktree”), (iii) Tinicum Capital Partners II, L.P., a Delaware limited
partnership, and Tinicum Capital Partners II Parallel Fund, L.P., a Delaware
limited partnership (together, “Tinicum” and collectively with Oaktree, the
“Investors”) and (iv) each Person listed on the signature pages hereto under the
heading of “Existing Stockholders” (each an “Existing Stockholder,” and
collectively, the “Existing Stockholders”), pursuant to Section 19A of that
certain Investors Rights Agreement, dated as of March 30, 2007 (as amended from
time to time, the “Investor Rights Agreement”), by and among the Company, the
Investors, the Existing Stockholders, each other Person listed from time to time
on the Schedule of New Stockholders attached thereto who at any time acquires
equity securities of the Company and agrees to become party to and bound by the
Investor Rights Agreement by signing a Joinder Agreement (as defined in the
Investor Rights Agreement), and, solely for purposes of Section 18 of the
Investor Rights Agreement, Jose Liberman. Capitalized terms used herein and not
otherwise defined shall have the meaning given such terms in the Investor Rights
Agreement.

WITNESSETH

WHEREAS, the Company and the Stockholders entered into the Investor Rights
Agreement to memorialize and set forth certain rights and obligations regarding
the purchase of Equity Securities;

WHEREAS, the Company and the Stockholders have agreed that on the date hereof,
promptly following the execution of this First Amendment, (i) the Company will
enter into a Subscription Agreement with Ernesto Cruz pursuant to which the
Company will issue 0.73095 shares of Class A Common Stock to Ernest Cruz in
exchange for a cash payment to the Company of $1,000,000 (the “Cruz Issuance”),
(ii) the Company will repurchase a total of 0.73095 shares of Class A Common
Stock from Tinicum in exchange for an aggregate cash payment of $1,000,000 and
(iii) Ernesto Cruz will execute a Joinder Agreement pursuant to which he will
become a party to the Investor Rights Agreement (collectively, the
“Transactions”); and

WHEREAS, in order to facilitate the consummation of the Transactions, the
Company and the Stockholders wish to amend certain terms and conditions of the
Investor Rights Agreement as set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants herein expressed, the
parties hereto hereby agree as follows:

1. Amendments to Section 16. Section 16 to the Investment Rights Agreement is
hereby amended as follows:

(a) The definition of “Deciding Tinicum Holders” is hereby deleted and replaced,
in its entirety, with the following:

“Deciding Tinicum Holders” means, at any date of determination, any holder of
Tinicum Shares that is an Investor or an Investor Permitted Transferee that,
alone or collectively with its Affiliates that are Investors or Investor
Permitted Transferees, holds at least 75% of the Tinicum Shares then
outstanding; provided that “Deciding Tinicum Holders” shall cease to exist for
all purposes of this Agreement and the other Transaction Documents at the
earlier of such time that (x) no Investor or Investor Permitted Transferee,
alone or collectively with its Affiliates that are Investors or Investor
Permitted Transferees, holds at least 75% of the Tinicum Shares then outstanding
or (y) no Investor or Investor Permitted Transferee, alone or collectively with
its Affiliates that are Investors or Investor Permitted Transferees, holds more
than 37.5% of the Tinicum Shares outstanding as of the First Amendment Date
after giving effect to the Repurchase (i.e. the 37.27864 Tinicum Shares
outstanding as of the First Amendment Date after giving effect to the
Repurchase) (after appropriate adjustment for stock splits, stock dividends,
combinations of shares, recapitalizations, mergers, consolidations or other
reorganizations but, for purposes of clause (y), without giving effect to the
proviso set forth in the definition of the term “Tinicum Shares”).

(b) The following additional definitions are hereby added to Section 16:

“‘First Amendment Date’ means July 10, 2007.”

“‘Repurchase’ means the repurchase on or about the First Amendment Date by the
Company of 0.72717 shares of Class A Common Stock from Tinicum Capital Partners
II., L.P. and 0.00378 shares of Class A Common Stock from Tinicum Capital
Partners II Parallel Fund, L.P., for a total of 0.73095 shares of Class A Common
Stock repurchased, for an aggregate cash repurchase amount of $1,000,000.”

2. Amendment to Section 19A. Section 19A of the Investor Rights Agreement is
hereby deleted and replaced, in its entirety, with the following:

19A. Amendment and Waiver. Except as otherwise provided herein (including
Section 8B and Section 8C), no modification, amendment or waiver of any
provision of this Agreement shall be effective against the Company or the
Stockholders unless such modification, amendment or waiver is approved in
writing by the Company, the holders of a majority of the Investor Registrable
Securities and the holders of a majority of the Class B Common Stock; provided,
however, that no such modification, amendment or waiver that is
disproportionately adverse to the holders of Tinicum Shares (as compared to the
holders of Oaktree Shares) shall be

 

2



--------------------------------------------------------------------------------

effective against the holders of Tinicum Shares unless such modification,
amendment or waiver is approved in writing by the holders of a majority of the
Tinicum Shares and no such modification, amendment or waiver that is
disproportionately adverse to the holders of Oaktree Shares (as compared to the
holders of Tinicum Shares) shall be effective against the holders of Oaktree
Shares unless such modification, amendment or waiver is approved in writing by
the holders of a majority of the Oaktree Shares; provided, further, that from
and after the First Amendment Date, the term “Tinicum Shares,” as it is used in
this Section 19A, shall exclude the .73095 shares of Class A Common Stock that
are repurchased pursuant to the Repurchase. Notwithstanding the foregoing, if
after the date hereof, the Company issues Specified Equity Securities to any
Person or any Class B Permitted Holder Transfers any Specified Equity Securities
of such Class B Permitted Holder to any Person (other than any other Class B
Permitted Transferee), then the Company (in the case of such issuance) or the
holders of a majority of the Class B Common Stock (in the case of any such
Transfer by any Class B Permitted Holder), as the case may be, shall have the
right to amend this Section 19A other than the first sentence hereof (without
the consent of any other party hereto) to grant to the purchasers of such
Specified Equity Securities (and their subsequent transferees) independent
rights under this Section 19A so long as such rights are no more favorable to
such purchasers (and their subsequent transferees) as the rights of the
Investors under this Section 19A as of the date hereof.

3. Waiver of Preemptive Rights. Each Stockholder hereby waives the right to
exercise any and all preemptive rights that may exist in favor of such
Stockholder on account of the Cruz Issuance.

4. Schedule of New Stockholders. Pursuant to Section 8A of the Investor Rights
Agreement, as a result of the Cruz Issuance and certain Transfers of Class B
Common Stock, the Company is required to amend the Schedule of New Stockholders,
which schedule shall be deemed to be incorporated in the Investor Rights
Agreement, and the Company is required to deliver a copy of the Schedule of New
Stockholders, as so amended, to each Stockholder, in each case, to the extent
each such Person then remains a holder of Specified Equity Securities.
Notwithstanding anything in the Investor Rights Agreement to the contrary, the
Company and the Stockholders hereby agree that the Schedule of New Stockholders,
as set forth as Exhibit A hereto, constitutes the amended Schedule of New
Stockholders in connection with the Cruz Issuance and such Transfers of Class B
Common Stock and that the attachment of such amended schedule as Exhibit A
hereto satisfies the Company’s delivery obligation with respect to the Schedule
of New Stockholders in connection with the Cruz Issuance and such Transfers of
Class B Common Stock.

5. Repurchase. Subject to the consummation of the Cruz Issuance, the Company and
Tinicum hereby agree to consummate the Repurchase. At the consummation of the
Repurchase, the Company shall pay the repurchase amount to Tinicum by wire
transfer of immediately available funds. Such consummation shall occur within
one Business Day after the Company’s receipt of Ernesto Cruz’s payment for the
shares issued pursuant to the Cruz Issuance, which payment shall be deemed to
have been received by the Company (x) if paid by wire transfer, upon the deposit
by such wire transfer in the Company’s account at the Union Bank of California
NA (the “Company Account”), or (y) if paid by check, at such time as such check
has been deposited in the Company Account and has cleared.

 

3



--------------------------------------------------------------------------------

6. Ratification. Tinicum hereby ratifies the execution and delivery by it of the
Investor Rights Agreement, the letter agreement between Tinicum and the Company,
dated as of March 30, 2007, and the Investment Agreement, in each case,
notwithstanding that the signature blocks to such agreements reflect that
Terence O’Toole executed such agreements as the managing member of Tinicum
rather than as the managing member of Tinicum Lantern II LLC, the general
partner of Tinicum.

7. Miscellaneous. This First Amendment (other than Sections 1, 2 and 3 hereof)
shall become effective upon the execution and delivery of a counterpart hereof
by each of the entities listed on the signature pages hereof and Sections 1, 2
and 3 hereof shall become effective upon (i) the execution and delivery of a
counterpart hereof by each of the entities listed on the signature pages hereof
and (ii) the consummation of the Cruz Issuance and the Repurchase. As amended
hereby, the Investor Rights Agreement remains in full force and effect. From and
after the effectiveness of this First Amendment, references in the Investor
Rights Agreement to “this Agreement,” “hereunder” and words of similar effect
shall be references to the Investor Rights Agreement as amended hereby. The
parties further agree that Section 19 of the Investor Rights Agreement, as
amended hereby, governs the terms of this First Amendment, mutatis mutandis.

[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment on the
day and year first above written.

 

COMPANY: LIBERMAN BROADCASTING, INC. By:   /s/ Lenard D. Liberman Name:   Lenard
D. Liberman Title:   Executive Vice President, Chief Financial Officer and
Secretary

 

EXISTING STOCKHOLDERS: /s/ Lenard D. Liberman Lenard D. Liberman JOSE LIBERMAN
2007 ANNUITY TRUST DATED JUNE 27, 2007 /s/ Jose Liberman Jose Liberman, as
Trustee of the Jose Liberman 2007 Annuity Trust dated June 27, 2007 ESTHER
LIBERMAN 2007 ANNUITY TRUST DATED JUNE 27, 2007 /s/ Jose Liberman Jose Liberman,
as Trustee of the Esther Liberman 2007 Annuity Trust dated June 27, 2007

 

S-1



--------------------------------------------------------------------------------

INVESTORS: OCM PRINCIPAL OPPORTUNITIES FUND III, L.P. OCM PRINCIPAL
OPPORTUNITIES FUND IIIA, L.P. By:   OCM Principal Opportunities Fund III GP, LLC
Its:   General Partner By:   Oaktree Fund GP I, L.P. Its:   Managing Member By:
  /s/ B. James Ford Name:   B. James Ford Title:   Managing Director By:   /s/
Andrew Salter Name:   Andrew Salter Title:   Vice President

 

S-2



--------------------------------------------------------------------------------

OCM PRINCIPAL OPPORTUNITIES FUND IV AIF (DELAWARE), L.P. By:   OCM Principal
Opportunities Fund IV AIF (Delaware) GP, L.P. Its:   General Partner By:  
Oaktree Media Investments, L.P. Its:   General Partner By:   Oaktree Media
Holdings, Inc. Its:   General Partner By:   /s/ B. James Ford Name:   B. James
Ford Title:   Managing Director By:   /s/ Andrew Salter Name:   Andrew Salter
Title:   Vice President OCM OPPS BROADCASTING, LLC By:   Oaktree Capital
Management, L.P. Its:   Manager By:   /s/ Kenneth Liang Name:   Kenneth Liang
Title:   Managing Director By:   /s/ Richard Ting Name:   Richard Ting Title:  
Authorized Signatory

 

S-3



--------------------------------------------------------------------------------

TINICUM CAPITAL PARTNERS II, L.P. By:   Tinicum Lantern II LLC Its:   General
Partner By:   /s/ Terence O’Toole Name:   Terence O’Toole Title:   Managing
Member TINICUM CAPITAL PARTNERS II PARALLEL FUND, L.P. By:   Tinicum Lantern II
LLC Its:   General Partner By:   /s/ Terence O’Toole Name:   Terence O’Toole
Title:   Managing Member

[End of Signature Page to the First Amendment.]

 

S-4



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF NEW STOCKHOLDERS

 

New Stockholder

  

Address

Esther Liberman 2007 Annuity Trust dated June 27, 2007   

c/o Liberman Broadcasting, Inc.

1845 West Empire Avenue

Burbank, California 91504

Jose Liberman 2007 Annuity Trust dated June 27, 2007   

c/o Liberman Broadcasting, Inc.

1845 West Empire Avenue

Burbank, California 91504

Ernesto Cruz   

765 Park Avenue

New York, NY 10021

Telephone: (212) 325-2751

 

A-1